        Case 1:16-cv-00133-SPB Document 94 Filed 05/14/20 Page 1 of 2




                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 19-2010
                                     __________

                             RHONSHAWN JACKSON,
                                         Appellant

                                           v.

                   CARTER; HACHERL; HAGGERTY; DICKEY;
                   C/O MCNAUGHTON; CONSTANZO; GILARA;
                       MR. OBERLANDER; SGT. O'BRIEN;
                    CO 1 MARTUCCI; HICKS; SGT. ROBINSON;
                              GUARD CLARK

                     ____________________________________

                   On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                         (D.C. Civil Action No. 16-cv-00133)
                   District Judge: Honorable Susan Paradise Baxter
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 11, 2020

                Before: KRAUSE, MATEY and ROTH, Circuit Judges

                                     ___________

                                     JUDGMENT
                                     ___________

      This cause came to be considered on the record from the United States District

Court for the Western District of Pennsylvania and was submitted pursuant to Third

Circuit LAR 34.1(a) on May 11, 2020. On consideration whereof, it is now hereby
         Case 1:16-cv-00133-SPB Document 94 Filed 05/14/20 Page 2 of 2




       ORDERED and ADJUDGED by this Court that the judgment of the District

Court entered January 28, 2019, be and the same is hereby affirmed in part, vacated in

part, and remanded for further proceedings. All of the above in accordance with the

opinion of this Court.


                                                       ATTEST:


                                                       s/ Patricia S. Dodszuweit
                                                       Clerk

Dated: May 14, 2020
